Case 2:19-cv-09022-AB-AS Document 1 Filed 10/21/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Luis Villegas,                           Case No.

12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14     Azalea Joint Venture, LLC, a             Act; Unruh Civil Rights Act
       Delaware Limited Liability
15     Company;
       Far West Restaurant Group, LLC,
16     a California Limited Liability
       Company; and Does 1-10,
17
                 Defendants.
18
19
           Plaintiff Luis Villegas complains of Azalea Joint Venture, LLC, a
20
     Delaware Limited Liability Company; Far West Restaurant Group, LLC, a
21
     California Limited Liability Company; and Does 1-10 (“Defendants”), and
22   alleges as follows:
23
24
       PARTIES:
25     1. Plaintiff is a California resident with physical disabilities. He is a
26
     paraplegic who cannot walk and who uses a wheelchair for mobility.
27
       2. Defendant Azalea Joint Venture, LLC owned the real property located
28   at or about 4813 Firestone Blvd., South Gate, California, in October 2019.


                                           1

     Complaint
Case 2:19-cv-09022-AB-AS Document 1 Filed 10/21/19 Page 2 of 7 Page ID #:2




 1     3. Defendant Azalea Joint Venture, LLC owns the real property located at
 2   or about 4813 Firestone Blvd., South Gate, California, currently.
 3     4. Defendant Far West Restaurant Group, LLC owned Wingstop located
 4   at or about 4813 Firestone Blvd., South Gate, California, in October 2019.
 5     5. Defendant Far West Restaurant Group, LLC owns Wingstop
 6   (“Restaurant”) located at or about 4813 Firestone Blvd., South Gate,
 7   California, currently.
 8     6. Plaintiff does not know the true names of Defendants, their business
 9   capacities, their ownership connection to the property and business, or their
10   relative responsibilities in causing the access violations herein complained of,
11   and alleges a joint venture and common enterprise by all such Defendants.
12   Plaintiff is informed and believes that each of the Defendants herein,
13   including Does 1 through 10, inclusive, is responsible in some capacity for the
14   events herein alleged, or is a necessary party for obtaining appropriate relief.
15   Plaintiff will seek leave to amend when the true names, capacities,
16   connections, and responsibilities of the Defendants and Does 1 through 10,
17   inclusive, are ascertained.
18
19     JURISDICTION & VENUE:
20     7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
Case 2:19-cv-09022-AB-AS Document 1 Filed 10/21/19 Page 3 of 7 Page ID #:3




 1   located in this district and that Plaintiff's cause of action arose in this district.
 2
 3     FACTUAL ALLEGATIONS:
 4     10. Plaintiff went to the Restaurant in October 2019 with the intention to
 5   avail himself of its goods and to assess the business for compliance with the
 6   disability access laws.
 7     11. The Restaurant is a facility open to the public, a place of public
 8   accommodation, and a business establishment.
 9     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10   to provide an accessible pick-up counter (for dining in).
11     13. On information and belief, the defendants currently fail to provide an
12   accessible pick-up counter (for dining in).
13     14. Moreover, on the date of the plaintiff’s visit, the defendants failed to
14   provide accessible cup lids, straws, and self-serve soda dispensers.
15     15. On information and belief, the defendants currently fail to provide
16   accessible cup lids, straws, and self-serve soda dispensers.
17     16. Additionally, on the date of the plaintiff’s visit, the defendants failed to
18   provide accessible dining surfaces.
19     17. On information and belief, the defendants currently fail to provide
20   accessible dining surfaces.
21     18. Plaintiff personally encountered these barriers.
22     19. By failing to provide accessible facilities, the defendants denied the
23   plaintiff full and equal access.
24     20. The failure to provide accessible facilities created difficulty and
25   discomfort for the Plaintiff.
26     21. The defendants have failed to maintain in working and useable
27   conditions those features required to provide ready access to persons with
28   disabilities.


                                               3

     Complaint
Case 2:19-cv-09022-AB-AS Document 1 Filed 10/21/19 Page 4 of 7 Page ID #:4




 1     22. The barriers identified above are easily removed without much
 2   difficulty or expense. They are the types of barriers identified by the
 3   Department of Justice as presumably readily achievable to remove and, in fact,
 4   these barriers are readily achievable to remove. Moreover, there are numerous
 5   alternative accommodations that could be made to provide a greater level of
 6   access if complete removal were not achievable.
 7     23. Plaintiff will return to the Restaurant to avail himself of its goods and to
 8   determine compliance with the disability access laws once it is represented to
 9   him that the Restaurant and its facilities are accessible. Plaintiff is currently
10   deterred from doing so because of his knowledge of the existing barriers and
11   his uncertainty about the existence of yet other barriers on the site. If the
12   barriers are not removed, the plaintiff will face unlawful and discriminatory
13   barriers again.
14     24. Given the obvious and blatant nature of the barriers and violations
15   alleged herein, the plaintiff alleges, on information and belief, that there are
16   other violations and barriers on the site that relate to his disability. Plaintiff will
17   amend the complaint, to provide proper notice regarding the scope of this
18   lawsuit, once he conducts a site inspection. However, please be on notice that
19   the plaintiff seeks to have all barriers related to his disability remedied. See
20   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21   encounters one barrier at a site, he can sue to have all barriers that relate to his
22   disability removed regardless of whether he personally encountered them).
23
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                               4

     Complaint
Case 2:19-cv-09022-AB-AS Document 1 Filed 10/21/19 Page 5 of 7 Page ID #:5




 1   complaint.
 2     26. Under the ADA, it is an act of discrimination to fail to ensure that the
 3   privileges, advantages, accommodations, facilities, goods and services of any
 4   place of public accommodation is offered on a full and equal basis by anyone
 5   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 6   § 12182(a). Discrimination is defined, inter alia, as follows:
 7            a. A failure to make reasonable modifications in policies, practices,
 8                or procedures, when such modifications are necessary to afford
 9                goods,    services,    facilities,   privileges,    advantages,   or
10                accommodations to individuals with disabilities, unless the
11                accommodation would work a fundamental alteration of those
12                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13            b. A failure to remove architectural barriers where such removal is
14                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                defined by reference to the ADA Standards.
16            c. A failure to make alterations in such a manner that, to the
17                maximum extent feasible, the altered portions of the facility are
18                readily accessible to and usable by individuals with disabilities,
19                including individuals who use wheelchairs or to ensure that, to the
20                maximum extent feasible, the path of travel to the altered area and
21                the bathrooms, telephones, and drinking fountains serving the
22                altered area, are readily accessible to and usable by individuals
23                with disabilities. 42 U.S.C. § 12183(a)(2).
24     27. When a business provides facilities such as pick-counters, it must
25   provide accessible pick-up counters.
26     28. Here, accessible pick-up counters have not been provided.
27     29. When a business provides facilities such as straws, cup lids, and self-
28   serve soda dispensers, it must provide accessible straws, cup lids, and self-


                                             5

     Complaint
Case 2:19-cv-09022-AB-AS Document 1 Filed 10/21/19 Page 6 of 7 Page ID #:6




 1   serve soda dispensers.
 2     30. Here, accessible straws, cup lids, and self-serve soda dispensers have
 3   not been provided.
 4     31. When a business provides facilities such as dining surfaces, it must
 5   provide accessible dining surfaces.
 6     32. Here, accessible dining surfaces have not been provided.
 7     33. The Safe Harbor provisions of the 2010 Standards are not applicable
 8   here because the conditions challenged in this lawsuit do not comply with the
 9   1991 Standards.
10     34. A public accommodation must maintain in operable working condition
11   those features of its facilities and equipment that are required to be readily
12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
13     35. Here, the failure to ensure that the accessible facilities were available
14   and ready to be used by the plaintiff is a violation of the law.
15
16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
18   Code § 51-53.)
19     36. Plaintiff repleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
22   that persons with disabilities are entitled to full and equal accommodations,
23   advantages, facilities, privileges, or services in all business establishment of
24   every kind whatsoever within the jurisdiction of the State of California. Cal.
25   Civ. Code §51(b).
26     37. The Unruh Act provides that a violation of the ADA is a violation of the
27   Unruh Act. Cal. Civ. Code, § 51(f).
28     38. Defendants’ acts and omissions, as herein alleged, have violated the


                                              6

     Complaint
Case 2:19-cv-09022-AB-AS Document 1 Filed 10/21/19 Page 7 of 7 Page ID #:7




 1   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 2   rights to full and equal use of the accommodations, advantages, facilities,
 3   privileges, or services offered.
 4      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 5   discomfort or embarrassment for the plaintiff, the defendants are also each
 6   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 7   (c).)
 8
 9             PRAYER:
10             Wherefore, Plaintiff prays that this Court award damages and provide
11   relief as follows:
12           1. For injunctive relief, compelling Defendants to comply with the
13   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
14   plaintiff is not invoking section 55 of the California Civil Code and is not
15   seeking injunctive relief under the Disabled Persons Act at all.
16           2. Damages under the Unruh Civil Rights Act, which provides for actual
17   damages and a statutory minimum of $4,000 for each offense.
18           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
19   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
20
21   Dated: October 18, 2019              CENTER FOR DISABILITY ACCESS
22
23                                        By:
24
                                          ____________________________________
25
                                                 Russell Handy, Esq.
26                                               Attorney for plaintiff

27
28


                                                7

     Complaint
